Order modified by striking therefrom the second ordering paragraph thereof and as modified affirmed, without costs of this appeal to either party. Memorandum: The record shows that plaintiff has been furnished with a photostatic copy of the release, which is pleaded as a defense in defendants’ answer and as to which defendants have the burden of proof. Under these circumstances we conclude that an examination before trial in relation to the release pleaded in defendants’ answer would not involve testimony which is material and necessary to the prosecution of plaintiff’s action within section 288 of the Civil Practice Act. All concur. (The order grants plaintiff’s motion to examine defendants before trial.) Present • — • Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.